In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                           No. 13-687V
                                       Filed: April 7, 2020
                                         UNPUBLISHED


    DAVID BECKER, parent of DB, a
    minor,

                         Petitioner,                          Joint Stipulation on Damages;
    v.                                                        Hepatitis A (Hep A) Vaccine;
                                                              Measles-Mumps-Rubella (MMR)
    SECRETARY OF HEALTH AND                                   Vaccine; Varicella Vaccine;
    HUMAN SERVICES,                                           Encephalopathy

                        Respondent.


Robert Joel Krakow, Law Office of Robert J. Krakow, P.C. New York, NY, for petitioner.
Ryan Daniel Pyles, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION ON JOINT STIPULATION1

       On September 16, 2013, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleges that his child, D.B. suffered encephalopathy as a
result of his receipt of Hepatitis A, measles-mumps-rubella, and varicella vaccines on
September 17, 2010. Petition at p. 1; Stipulation, filed April 7, 2020, at ¶¶ 1-4.
Petitioner further alleges that D.B experienced the residual effects of this injury for more
than six months. Petition at p. 3; Stipulation at ¶4. “Respondent denies that the
vaccines, either singly or in combination, caused D.B.’s alleged encephalopathy and/or
any other injury.” Stipulation at ¶ 6.

       Nevertheless, on April 7, 2020, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. I find the stipulation


1 Because this decision contains a reasoned explanation for the special master’s action in this case, it will
be posted on the United States Court of Federal Claims’ website in accordance with the E-Government
Act of 2002. See 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
Internet. In accordance with Vaccine Rule 18(b), petitioner has 14 days to identify and move to redact
medical or other information the disclosure of which would constitute an unwarranted invasion of privacy.
If the special master, upon review, agrees that the identified material fits within this definition, it will be
redacted from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
reasonable and adopt it as the decision of the Court in awarding damages, on the terms
set forth therein.

     Pursuant to the terms stated in the attached Stipulation, I award the following
compensation:

        An amount sufficient to purchase the annuity contract as described in
        paragraph 10 of the attached stipulation. Stipulation at ¶ 8. This amount
        represents compensation for all items of damages that would be available under
        § 15(a). Id.

       In the absence of a motion for review filed pursuant to RCFC Appendix B, the
clerk of the court is directed to enter judgment in accordance with this decision.3


IT IS SO ORDERED.

                                          s/Daniel T. Horner
                                          Daniel T. Horner
                                          Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2